DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1 and 13-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 11-12 of copending Application No. 17/479,192 Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 20210112262 A1) (Hyeongmoon Jang).
Regarding Claim 1, Jang discloses a method of processing video data, comprising: determining, for a conversion between a chroma block of a video and a bitstream of the video, whether to enable or disable a cross-component linear model intra prediction on the chroma block, based on partition information and a block dimension of a luma coding unit which covers at least one sample of a corresponding luma region of the chroma block and a chroma coding [See abstract and Paragraphs 15-19and 168-185]; determining, in response to the cross-component linear model intra prediction enabled, parameters of the cross-component linear model at least based on neighboring chroma samples of the chroma block [See Paragraphs 216-230];  applying the cross-component linear model to derive prediction values of the chroma block based on the parameters; and performing the conversion based on the prediction values [See Paragraphs 222-246 ].
Regarding Claim 2, Jang discloses wherein the cross-component linear model intra prediction is disabled when the dimension of the chroma coding unit is 32 x32 and the dimension of the luma coding unit is 64 x64, and the partition information specifies that the chroma coding unit is split with a horizontal split operation which is not a quadtree split operation and the luma coding unit is split with a vertical split operation which is not a quadtree split operation [See Paragraphs 96-107 and 167-185].
Regarding Claim 3, Jang discloses wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a horizontal ternary split operation and the luma coding unit is split with a vertical ternary split operation [See Paragraphs 96-107 and 167-185].
Regarding Claim 4, Jang discloses wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a horizontal ternary split operation and the luma coding unit is split with a vertical binary split operation [See Paragraphs 96-107 and 167-185].
Regarding Claim7, Jang discloses wherein the cross-component linear model intra prediction is disabled when the dimension of the luma coding unit is 64 x64, and the partition information specifies that the chroma coding unit is split with a vertical split operation which is not a quadtree split operation and the luma coding unit is split with a horizontal split operation which is not a quadtree split operation. wherein the cross-component linear model intra prediction is disabled when the dimension of the luma coding unit is 64 x64, and the partition information specifies that the chroma coding unit is split with a vertical split operation which is not a quadtree split operation and the luma coding unit is split with a horizontal split operation which is not a quadtree split operation. [See Paragraphs 96-107 and 167-185].
Regarding Claim 12, Jang discloses upon determining that the cross-component linear model intra prediction is disabled for the current video block, excluding, from the bitstream, a syntax element related to the cross-component linear model intra prediction [See Paragraphs 228-239].
Regarding Claim 13, Jang discloses wherein the conversion includes encoding the chroma block into the bitstream [See Fig. 1].
Regarding Claim 14, Jang discloses wherein the conversion includes decoding the chroma block from the bitstream [See Fig. 2].
Regarding claim 15, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claims 16, 18 and 20, Jang discloses wherein the cross-component linear model intra prediction is disabled when the dimension of the chroma coding unit is 32x32 and the dimension of the luma coding unit is 64 x 64, and the partition information specifies that the chroma coding unit is split with a horizontal split operation which is not a quadtree split See Paragraphs 96-107 and 167-185];wherein the cross-component linear model intra prediction is disabled when the dimension of the luma coding unit is 64x64, and the partition information specifies that the chroma coding unit is split with a vertical split operation which is not a quadtree split operation See Paragraphs 96-107 and 167-185], and the luma coding unit is split with a horizontal split operation which is not a quadtree split operation; and wherein the processor is further caused to: upon determining that the cross-component linear model intra prediction is disabled for the current video block, excluding, from the bitstream, a syntax element related to the cross-component linear model intra prediction [See Paragraphs 228-239].
Regarding claim 17, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 19, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20210112262 A1) (Hyeongmoon Jang) in view of Francois et al. (WO 2020176459 A1) (EdouardFrancois)
Regarding Claim 5, Jang doesn’t explicitly disclose wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a horizontal binary split operation and the luma coding unit is split with a vertical ternary split operation.
However, Francois discloses wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a horizontal binary split operation and the luma coding unit is split with a vertical ternary split operation [See Pages 10-13 and Figs. 8A-17].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Francois as above, to provide a method that improve the coding efficiency, especially for the chroma components [See Francois abstract].
Regarding Claim 6, Jang doesn’t explicitly disclose wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a horizontal binary split operation and the luma coding unit is split with a vertical binary split operation.
However, Francois  discloses wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a horizontal binary split operation and the luma coding unit is split with a vertical binary split operation [See Pages 10-13 and Figs. 8A-17].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Francois as above, to provide a See Francois abstract].
Regarding Claim 8, Jang doesn’t explicitly disclose wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a vertical ternary split operation and the luma coding unit is split with a horizontal ternary split operation.
However, Francois  discloses wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a vertical ternary split operation and the luma coding unit is split with a horizontal ternary split operation [See Page 10-13 and Figs. 8A-17].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Francois as above, to provide a method that improve the coding efficiency, especially for the chroma components [See Francois abstract].
Regarding Claim 9, Jang doesn’t explicitly disclose wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a vertical ternary split operation and the luma coding unit is split with a horizontal binary split operation.
However, Francois  discloses wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a vertical ternary split operation and the luma coding unit is split with a horizontal binary split operation [See Pages 10-13 and Figs. 8A-17].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Francois as above, to provide a See Francois abstract].
Regarding Claim 10, Jang doesn’t explicitly disclose wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a binary vertical split operation and the luma coding unit is split with a horizontal ternary split operation.
However, Francois discloses wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a binary vertical split operation and the luma coding unit is split with a horizontal ternary split operation [See Pages 10-13 and Figs. 8A-17].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Francois as above, to provide a method that improve the coding efficiency, especially for the chroma components [See Francois abstract].
Regarding Claim 11, Jang doesn’t explicitly disclose wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a vertical binary split operation and the luma coding unit is split with a horizontal binary split operation.
However, Francois discloses wherein the cross-component linear model intra prediction is disabled when the chroma coding unit is split with a vertical binary split operation and the luma coding unit is split with a horizontal binary split operation [See Pages 10-13 and Figs. 8A-17].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Francois as above, to provide a See Francois abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487